Order of disposition, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about July 25, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed acts which, if committed by an adult, would constitute the crimes of arson in the second degree, attempted assault in the first degree, reckless endangerment in the first degree, criminal mischief in the fourth degree and reckless endangerment of property, and placed her on probation for 24 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). The requisite mens rea could be readily inferred from appellant’s actions, as well as from the *604statement she made to the victim upon setting a fire at the victim’s door, which clearly constituted a threat and not a warning. We have considered and rejected appellant’s remaining arguments. Concur — Buckley, P.J., Tom, Saxe, Sullivan and Rosenberger, JJ.